INFORMAL OR NON-RESPONSIVE AMENDMENT AFTER EXAMINER ACTION



The reply filed on 8/04/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Applicant did not address the remarks in the “Election/Restriction” section of the final Office action of 5/24/21. Instead, Applicant has redundantly stated that “Applicant hereby elects Species I (Fig. 4) for further prosecution solely to expedite prosecution, and at least claims 1-6, 8-10 and 15-20 are associated with the elected species”. This has been already previously stated in the Election of 12/21/2020. Applicant must properly address remarks in the “Election/ Restriction” section of the final Office action of 5/24/21 and amend claims accordingly.

Since the above-mentioned reply appears to be bona fide, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835